UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:09-CR-147-T-17AAS
JORGE LENIN IZAGUIRRE CABRERA.

/

ORDER
This cause is before the Court on:
Dkt. 31 Notice of Maximum Penalty, Elements of Offense,
Personalization of Elements and Factual Basis
Dkt. 160 Motion to Reduce Sentence
Dkt. 162 Amendment 782 Memorandum
Dkt. 172 Notice of Federal Defendant
Dkt. 204 Order Denying Motion for Retroactive Application

of Sentencing Guidelines Pursuant to Amendment 782

Defendant Jorge Lenin Izaguirre Cabrera, pro se, moves for a sentence
reduction of 2 levels because Defendant Cabrera was sentenced as an Armed

Career Criminal.

Defendant Cabrera entered an open plea to Counts 1 and 2 of
the Indictment. (Dkts. 32, 35). Defendant Cabrera was sentenced on
October 13, 2009 on Counts 1 and 2 to a term of imprisonment of 168 months,
concurrent; a term of supervised release of 60 months, concurrent; fine waived,
and a special assessment fee of $200.00. (Dkts. 107, 111). At sentencing,
the Court granted the Government’s 5K1.1 Motion for a 2-level reduction. The
Court denied Defendant's request for a downward variance to 135 months

Imprisonment.

The Court has reviewed the PSR. (Dkt. 162, pp.12-13.). Defendant
Cabrera was not sentenced as an Armed Career Criminal. The initial offense
level was based on the quantity of cocaine, 1,114 kilograms of cocaine, offense
level 38. Due to the presence of three AK-47 weapons on the GFV, a 2-level
increase in the offense level for possession of a dangerous weapon was added,

and there was a 3-level decrease for acceptance of responsibility, for a
total offense level of 37.

The Amendment 782 Memorandum indicates that Defendant Cabrera is
not eligible for relief because the Drug Quantity Table remains at level 38,

as Defendant is accountable for 1,114 kilograms of cocaine.

After consideration, the Court denies Defendant Cabrera’s Motion for Sentence
Reduction because Defendant was not sentenced as an Armed Career Criminal.

Accordingly, it is

ORDERED that pro se Defendant Jorge Lenin Izaguirre Cabrera’s Motion
for Reduction of Sentence. (Dkt. 160).

DONE and ORDERED in Chambers in Tampa, Florida on od

day of November, 2019.

tt

 

 

\

nn FSS peg —_—
a MEO PI LEP Cf
ee ARS A. KEVATH TCH
senior United States District Judge
(
ee

 

Copies to:
All parties and counsel of record

Pro Se Defendant:

Jorge Lenin lzaguirre Cabrera
50858-0718

Great Plains Correctional Facility
P.O. Box 400

Hinton, OK 73047
